Exhibit Dave Dickson 972-281-1481 ddickson@kcc.com KIMBERLY-CLARK MAKES SENIOR MANAGEMENT CHANGES Steve Kalmanson, President of North Atlantic Consumer Products to Retire; Robert Abernathy, Bob Black and Tony Palmer Assume New or Expanded Roles Dallas, March 6, 2008 – Kimberly-Clark Corporation (NYSE: KMB) today announced that Steve Kalmanson (55), Group President of the company’s North Atlantic Consumer Products business, is retiring following a more than 30-year career with the company.He will be replaced by Robert Abernathy, current Group President of K-C’s Developing & Emerging Markets (D&E) business. In addition, the company announced that Bob Black, the company’s Chief Strategy Officer, will replace Abernathy as head of the D&E business and that Tony Palmer, Chief Marketing Officer, will assume responsibility for K-C’s innovation organization, which previously reported to Black. “We thank Steve for his three decades of dedicated service to Kimberly-Clark,” said Tom Falk, chairman and chief executive officer of Kimberly-Clark.“Most recently, Steve’s leadership of the North Atlantic Consumer Products teams has helped us leverage our scale and drive improved strategic alignment across North America and Europe.He was a key player in the development and launch of numerous innovations such as Pull-Ups training pants, GoodNites Underpants and Depend incontinence products.His passion and infectious competitive desire to win will be missed. “Robert, Bob and Tony are accomplished and respected leaders who have been instrumental in successfully executing our Global Business Plan strategies.They bring proven skills and a fresh perspective to their new roles.With these management changes, we underscore our commitment to continue delivering improved business results and we are taking advantage of an opportunity to better align our marketing and innovation activities.” Abernathy (53) has extensive experience growing K-C’s consumer businesses around the world.Under his leadership, the company’s D&E businesses have generated growth in sales and operating profit averaging 15 percent and 14 percent, respectively, over the last four years.He also has held management positions in K-C’s - more
